Case 1:17-cv-01047-ESH Document 68-13 Filed 06/03/19 Page 1 of 2




                       EXHIBIT
                         10
               Case 1:17-cv-01047-ESH Document 68-13 Filed 06/03/19 Page 2 of 2
    From:            Joe Halderman
    Sent:            Sat, 15 Oct 2016 13:37:45 -0400 (EDT)
    To:              John Solomon[jsolomon@circanews.com]; jokeefe@projectveritas.org
                     [jokeefe@projectveritas.org]
    Subject:         Re: Quick questions


   John,

   Creamer says to Roth in one meeting that what he is talking about would probably be voter fraud. Would need
   to run ti by the legal team and it wouldn't pass. Foval and Vargas just say there isn't enough time in this cycle.
   Foval tells us that Bob "wouldn't touch that with a ten-foot pole."

   First meeting with Foval was April. First Creamer meeting with Roth in D.C. was in July. Second meeting
   with Creamer in August. Money transferred in September. Foval meeting in September (3rd meeting) is when
   we get Vargas name. We meet Vargas in NYC on October 5th.

   Project Veritas is a 501c3
   Project Veritas Action (which is the umbrella we are using for this investigation) is a 501c4

   Joe


   On 10/15/16, 12:51 PM, "John Solomon" 1 solomon circanews.com> wrote:

      Joe

        I know we asked this before but want to check one more time. Are there any videos in which foval,
   creamer or Vargas ever state they don't want to commit voter fraud? Just want to triple check we haven't missed
   anything?

       Second check. Want to make sure I have sequence right. PV started with Foval who hooked you up 2
   Creamer who took the $20k and then u kept working with both. How soon after the creamer conversation about
   helping you with voter fraud did foval hook you up with Vargas?

      Could you give us the date sequence?

      For PV how are you recognized by IRS under both code status and mission?




Highly Confidential - Attorneys' Eyes Only                                                                  PVA00002736
                                                                                                              Document Number
